             19-10177-mg             Doc 1        Filed 01/21/19          Entered 01/21/19 17:51:09                    Main Document
                                                                         Pg 1 of 14
Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF NEW YORK

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Travers Fine Jewels Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed          DBA Travers Fine Jewels
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  962 Madison Avenue
                                  New York, NY 10021
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  New York                                                        Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       https://www.traversfinejewelry.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
              19-10177-mg              Doc 1          Filed 01/21/19          Entered 01/21/19 17:51:09 Main Document
Debtor
                                                                             Pg 2 of 14    Case number (if known)
          Travers Fine Jewels Inc.
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:

                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                          Case number
                                                  District                                When                          Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                               Relationship
                                                  District                                When                         Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
            19-10177-mg             Doc 1         Filed 01/21/19            Entered 01/21/19 17:51:09 Main Document
Debtor
                                                                           Pg 3 of 14    Case number (if known)
         Travers Fine Jewels Inc.
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
             19-10177-mg            Doc 1        Filed 01/21/19            Entered 01/21/19 17:51:09 Main Document
Debtor
                                                                          Pg 4 of 14    Case number (if known)
          Travers Fine Jewels Inc.
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      January 21, 2019
                                                  MM / DD / YYYY


                             X   /s/ Sam Kassin                                                          Sam Kassin
                                 Signature of authorized representative of debtor                        Printed name

                                 Title   President




18. Signature of attorney    X   /s/ Sanford P. Rosen                                                     Date January 21, 2019
                                 Signature of attorney for debtor                                              MM / DD / YYYY

                                 Sanford P. Rosen (SR-4966)
                                 Printed name

                                 Rosen & Associates, P.C.
                                 Firm name

                                 747 Third Avenue
                                 Floor 20
                                 New York, NY 10017-2803
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (212) 223-1100                Email address      srosen@rosenpc.com

                                 (SR-4966) NY
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
19-10177-mg   Doc 1   Filed 01/21/19    Entered 01/21/19 17:51:09   Main Document
                                       Pg 5 of 14
19-10177-mg   Doc 1   Filed 01/21/19    Entered 01/21/19 17:51:09   Main Document
                                       Pg 6 of 14
19-10177-mg           Doc 1   Filed 01/21/19    Entered 01/21/19 17:51:09      Main Document
                                               Pg 7 of 14


UNITED STATES BANKRPUTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 In re:
                                                           Chapter 11
 TRAVERS FINE JEWELS INC.,
                                                           Case No.
                                   Debtor.



                          AFFIDAVIT OF SAM KASSIN EXPLAINING
                           DEFICIENT FINANCIAL STATEMENTS

          Sam Kassin declares under penalty of perjury, pursuant to 28 U.S.C. § 1746, that:

                 1.       I am the President and sole shareholder of Travers Fine Jewels Inc. (the

"Debtor") in the above-captioned matter, and as such, I am familiar with the operations, business

and financial affairs of the Debtor.

                 2.       I submit this affidavit in accordance with 11 U.S.C. § 1116 regarding the

duties of the debtor in possession in a small business case, as defined by 11 U.S.C. § 101 (51C),

(51D).

                 3.       For purposes of 11 U.S.C. §1116 (1)(B), no balance sheet, statement of

operations, or cash-flow statement has been prepared.

Dated: New York, New York
       January 21, 2019


                                                       /s/ Sam Kassin
                                                           Sam Kassin
19-10177-mg     Doc 1     Filed 01/21/19    Entered 01/21/19 17:51:09         Main Document
                                           Pg 8 of 14


                    CERTIFICATE OF CORPORATE RESOLUTIONS
                          OF TRAVERS FINE JEWELS INC.

       The undersigned, the President of TRAVERS FINE JEWELS INC., a New York
corporation (the “Company”), does hereby certify that the following resolutions were duly
adopted by the Board of Directors of the Company (the “Board”), and they have not been
modified or rescinded and are still in full force and effect on the date hereof:

               RESOLVED, that, in the judgment of the Board, it is desirable and in the
       best interests of the Company, its creditors, employees, and other interested
       parties that a petition be filed by the Company, seeking relief under the provisions
       of chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”);

              RESOLVED, that the President, and any other person designated and so
       authorized to act (each, an “Authorized Officer”) be, and hereby are, authorized,
       empowered, and directed, in the name and on behalf of the Company, to execute
       and verify a petition under chapter 11 of the Bankruptcy Code and to cause the
       same to be filed in the United States Bankruptcy Court for the Southern District of
       New York at such time as the Authorized Officer executing the petition shall
       determine;

             RESOLVED, that the law firm of Rosen & Associates, P.C., 747 Third
       Avenue, New York, New York 10017-2803, is hereby employed as attorneys for
       the Company in the Company’s chapter 11 case;

                RESOLVED, that any Authorized Officer be, and hereby is, authorized,
       empowered, and directed to execute and file all petitions, schedules, motions,
       lists, applications, pleadings, and other papers and, in connection therewith, to
       employ and retain all assistance by legal counsel, accountants, financial advisors,
       and other professionals and to take and perform any and all further acts and deeds
       that such Authorized Officer deems necessary, proper, or desirable in connection
       with the Company’s chapter 11 case, with a view to the successful prosecution of
       such case;

               RESOLVED, that any Authorized Officer and such other employees of
       the Company as the Authorized Officers shall designate from time to time, and
       any employees or agents (including counsel) designated by or directed by any
       such officers be, and each hereby is, authorized, empowered, and directed, in the
       name and on behalf of the Company to cause the Company to negotiate, enter
       into, execute, deliver, certify, file, and/or record, and perform such agreements,
       instruments, assignments, motions, affidavits, applications for approvals or
       rulings of governmental or regulatory authorities, certificates, or other documents,
       and to take such other actions, as in the judgment of any such officer shall be or
       become necessary, proper, and desirable to effectuate a successful reorganization
       of the Company’s business;
19-10177-mg    Doc 1     Filed 01/21/19    Entered 01/21/19 17:51:09         Main Document
                                          Pg 9 of 14


              RESOLVED, that each Authorized Officer, and such other officers of the
      Company as the Authorized Officers shall from time to time designate, be, and
      each hereby is, authorized, empowered, and directed, in the name and on behalf of
      the Company to: (i) negotiate, execute, deliver and/or file, in addition to the
      agreements, documents, and instruments referenced herein, such other
      agreements, documents and instruments and assignments thereof as may be
      required or as such Authorized Officers deem appropriate or advisable, or to
      cause the negotiation, execution and delivery thereof, in the name and on behalf
      of the Company in such form and substance as such Authorized Officers may
      approve, together with such changes and amendments to any of the terms and
      conditions thereof as such officers may approve, with the execution and delivery
      thereof on behalf of the Company by or at the direction of such Authorized
      Officers to constitute evidence of such approval; (ii) negotiate, execute, deliver
      and/or file, in the name and on behalf of the Company any and all agreements,
      documents, certificates, consents, filings, and applications relating to the
      resolutions adopted and matters ratified or approved herein and the transactions
      contemplated thereby, and amendments and supplements to any of the foregoing,
      and to take such other actions as may be required or as such Authorized Officers
      deem appropriate or advisable in connection therewith; and (iii) do such other
      things as may be required, or as may in their judgment be appropriate or
      advisable, in order to effectuate fully the resolutions adopted and matters ratified
      or approved herein and the consummation of the transactions contemplated
      thereby; and

                FURTHER RESOLVED, that any and all past action heretofore taken by
      an Authorized Officer of the Company in the name and on behalf of the Company
      in furtherance of any or all of the preceding resolutions be, and the same hereby
      is, ratified, confirmed, and approved.


      IN WITNESS WHEREOF, I have hereunto set my hand this 21st day of January 2019.


                                            Travers Fine Jewels Inc.


                                            By: /s/ Sam Kassin
                                                    Sam Kassin
                                                    President




                                               2
                19-10177-mg                  Doc 1           Filed 01/21/19         Entered 01/21/19 17:51:09                             Main Document
                                                                                   Pg 10 of 14

 Fill in this information to identify the case:
 Debtor name Travers Fine Jewels Inc.
 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF NEW                                                                                     Check if this is an
                                                YORK
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 BA Gold Enterprises                                             Trade debt                                                                                               $15,000.00
 43 W 47th St
 New York, NY 10036
 Barber Jewelers                                                 Trade debt                                                                                             $300,000.00
 580 5th Ave #725
 New York, NY 10036
 Capital For                                                     Cash advances                                                                                          $123,000.00
 Merchants, LLC
 250 Stephenson
 Highway
 Troy, MI 48083
 Cargold Ho Jewelry                                              Trade debt                                                                                               $40,000.00
 Co.
 9519 64th Rd, Apt
 19G
 Rego Park, NY
 11374
 E & S Jewelry, Inc                                              Trade debt                                                                                             $120,000.00
 580 5th Avenue, Ste.
 725
 New York, NY 10036
 Emsaru Jewels                                                   Trade debt                                                                                             $200,000.00
 Corp.
 608 Fifth Avenue
 Ste. 500
 New York, NY 10020
 James Collins                                                   Judgment                                           $406,000.15                 $75,450.00              $330,550.15
 12384 Merriewood                                                Creditor
 Drive
 Somerset, VA 22972
 Judson Realty, LLC                                              Commercial lease                                                                                       $120,000.00
 145 East 57th Street
 New York, NY 10022




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                19-10177-mg                  Doc 1           Filed 01/21/19         Entered 01/21/19 17:51:09                             Main Document
                                                                                   Pg 11 of 14

 Debtor    Travers Fine Jewels Inc.                                                                           Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Lebow & Sokolow                                                 Legal fees                                                                                               $35,000.00
 LLP
 770 Lexington Ave.,
 6th Floor
 Attn: Mark D.
 Lebow, Esq.
 New York, NY 10065
 Nelson Jewellery                                                Trade debt                                                                                                 $7,000.00
 U.S.A. Inc.
 10 W 46th St #608
 New York, NY 10036
 North American                                                  Trade debt                                                                                               $20,000.00
 Bancard, LLC
 250 Stephenson
 Highway
 Troy, MI 48083




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
    19-10177-mg   Doc 1   Filed 01/21/19    Entered 01/21/19 17:51:09   Main Document
                                           Pg 12 of 14

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                          BA GOLD ENTERPRISES
                          43 W 47TH ST
                          NEW YORK, NY 10036


                          BARBER JEWELERS
                          580 5TH AVE #725
                          NEW YORK, NY 10036


                          CAPITAL FOR MERCHANTS, LLC
                          250 STEPHENSON HIGHWAY
                          TROY, MI 48083


                          CARGOLD HO JEWELRY CO.
                          9519 64TH RD, APT 19G
                          REGO PARK, NY 11374


                          COMMISSIONER OF LABOR
                          STATE OF NEW YORK
                          BUILDING 12 W. AVERELL HARRIMAN
                          STATE OF OFFICE CAMPUS
                          ALBANY, NY 12240


                          E & S JEWELRY, INC
                          580 5TH AVENUE, STE. 725
                          NEW YORK, NY 10036


                          EMSARU JEWELS CORP.
                          608 FIFTH AVENUE
                          STE. 500
                          NEW YORK, NY 10020


                          JAMES COLLINS
                          12384 MERRIEWOOD DRIVE
                          SOMERSET, VA 22972


                          JUDSON REALTY, LLC
                          145 EAST 57TH STREET
                          NEW YORK, NY 10022


                          LEBOW & SOKOLOW LLP
                          770 LEXINGTON AVE., 6TH FLOOR
                          ATTN: MARK D. LEBOW, ESQ.
                          NEW YORK, NY 10065
19-10177-mg   Doc 1   Filed 01/21/19    Entered 01/21/19 17:51:09   Main Document
                                       Pg 13 of 14


                      NELSON JEWELLERY U.S.A. INC.
                      10 W 46TH ST #608
                      NEW YORK, NY 10036


                      NORTH AMERICAN BANCARD, LLC
                      250 STEPHENSON HIGHWAY
                      TROY, MI 48083


                      NYC DEPARTMENT OF FINANCE
                      59 MAIDEN LANE
                      NEW YORK, NY 10038
           19-10177-mg                  Doc 1           Filed 01/21/19        Entered 01/21/19 17:51:09          Main Document
                                                                             Pg 14 of 14



                                                               United States Bankruptcy Court
                                                                     Southern District of New York
 In re      Travers Fine Jewels Inc.                                                                      Case No.
                                                                                  Debtor(s)               Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Travers Fine Jewels Inc. in the above captioned action, certifies that the following
is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of
any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 January 21, 2019                                                     /s/ Sanford P. Rosen
 Date                                                                 Sanford P. Rosen (SR-4966)
                                                                      Signature of Attorney or Litigant
                                                                      Counsel for Travers Fine Jewels Inc.
                                                                      Rosen & Associates, P.C.
                                                                      747 Third Avenue
                                                                      Floor 20
                                                                      New York, NY 10017-2803
                                                                      (212) 223-1100 Fax:(212) 223-1102
                                                                      srosen@rosenpc.com




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
